JEAN E. WILLIAMS
Acting Assistant Attorney General
Environment and Natural Resources Division
RICKEY TURNER, Senior Attorney
Wildlife & Marine Resources Section
999 18th Street, South Terrace, Suite 370
Denver, CO 80202
Tel: (303) 844-1373
rickey.turner@usdoj.gov
CAITLIN CIPICCHIO, Trial Attorney
Natural Resources Section
Environment & Natural Resources Division
150 M St. NE
Washington, D.C. 20002
Tel: (202) 305-0503
caitlin.cipicchio@usdoj.gov
Counsel for Defendants

                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

 NATIONAL AUDUBON SOCIETY, et al.,

                       Plaintiffs,
         v.

 DEBRA HAALAND, in her official capacity
 as Acting Secretary of the United States
 Department of the Interior, et al.,                      Case No. 3:20-cv-00206-SLG

                       Defendants,
   and

 STATE OF ALASKA,

                       Intervenor-Defendant.

                             JOINT STATUS REPORT

       In accordance with the Court’s order (ECF 30) dated May 13, 2021, the

parties provide the following status report and request the Court extend the current



 National Audubon Society v. Haaland, 3:20-cv-00206-SLG
 JOINT STATUS REPORT REGARDING STAY                                                    1


              Case 3:20-cv-00206-SLG Document 32 Filed 07/09/21 Page 1 of 3
stay for an additional 60 days.

       Defendants sought the stay in this litigation in order to allow new officials in

the Department of the Interior (“DOI”) the opportunity to review the 2020

Integrated Activity Plan (“IAP”) for the National Petroleum Reserve-Alaska, as well

as this litigation. Due to the volume of natural resource matters under review by

new administration officials, some of whom have only recently started in their

positions with the Department, additional time is necessary to complete review of

this matter.

       Accordingly, Defendants hereby seek to continue the stay of all proceedings

in this action for a period of 60 days to and including September 7, 2021. This brief

extension of the stay will continue to conserve the time and resources of the parties

and the Court. Defendants intend within that time period to determine their next

steps with regard to the IAP and to identify those steps for the parties. Defendants

will identify the next steps with regard to the IAP for the parties not less than

fourteen days prior to the end of the 60-day period and in advance of informing the

Court. Not later than the end of the 60-day period, the undersigned parties will file a

joint status report advising the Court what further proceedings may be necessary, or

will file separate status reports setting out their proposals if necessary.

       Undersigned counsel have conferred with counsel to the other parties.

Plaintiffs do not oppose the requested extension of the stay and authorize

undersigned counsel to submit this as a joint status report. However, they are



 National Audubon Society v. Haaland, 3:20-cv-00206-SLG
 JOINT STATUS REPORT REGARDING STAY                                                       2


          Case 3:20-cv-00206-SLG Document 32 Filed 07/09/21 Page 2 of 3
concerned about a scenario in which the Department of Interior defends the ROD at

the end of the stay and proceeds with a lease sale in late fall or winter, as this is

typically the time when lease sales are held in the NPR-A. Plaintiffs have a strong

interest in resolving their challenge to the ROD before any such sale is held. Thus,

if such a scenario occurs, they will likely request an expedited briefing schedule,

including a rapid filing of the record. Intervenor-Defendant State of Alaska

(“SOA”) takes no position on the instant motion. However, SOA notes that DOI has

had nearly six months to conduct its review of this matter to determine how to

proceed, and SOA is likely to oppose any additional extensions or delays of this

matter.

          DATED: July 9, 2021.               JEAN E. WILLIAMS
                                             Acting Assistant Attorney General
                                             United States Department of Justice
                                             Environment and Natural Resources Div.

                                             s/ Caitlin Cipicchio
                                             Caitlin Cipicchio
                                             Trial Attorney
                                             Natural Resources Section
                                             P.O. Box 7611
                                             Washington, D.C. 20044
                                             E: caitlin.cipicchio@usdoj.gov
                                             T: (202) 305-0503

                                             Attorneys for Federal Defendants
 Of Counsel:

 MIKE GIERYIC
 Office of the Regional Solicitor, Alaska Region
 4230 University Drive, Suite 300
 Anchorage, AK 99508
 907-271-1420
 mike.gieryic@sol.doi.gov

 National Audubon Society v. Haaland, 3:20-cv-00206-SLG
 JOINT STATUS REPORT REGARDING STAY                                                     3


           Case 3:20-cv-00206-SLG Document 32 Filed 07/09/21 Page 3 of 3
